Wyly, J.
The defendant moves to dismiss this appeal, taken by the plaintiff, on the following grounds, viz:
First — There is no order of appeal.
Second — The judge did not fix the amount of the appeal bond.
Third — The surety on the injunction bond has not been made party to the appeal.
We find in the record the following motion for appeal:
“ Now, by her counsel, comes the plaintiff, and moves the court for a suspensive appeal from the judgment rendered in the above cause, returnable to the Supreme Court second Monday of April, 1870.”
(Signed) “ Cullom & Walsh,”
“of Counsel.”
The motion evidently does not contain an order of appeal.
*374We find no order of appeal in the record. The mere filing of a motion for appeal with, an appeal bond, does not divest the court below of jurisdiction and invest the same in this court. The order of appeal is essential, it matters not in what form the application is made — whether by motion or by petition.
Let the appeal be dismissed at appellant’s costs.